Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendment
The Amendment, filed on 4/21/2022, has been entered and acknowledged by the Examiner.  Claims 1-11 are pending.
Response to Arguments
Applicant's arguments with respect to claims 1-11 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over by Devarakonda et al. (US Pub. 2018/0137433, hereinafter “Devarakonda”) in view of Chaubal et al. (US Pub. 2017/0351677, hereinafter “Chaubal”).

Regarding claim 1, Devarakonda discloses a search method performed by a server, comprising:
Receiving, using the server, a user question for a user question from a user terminal remote from the server (¶[0026], receiving a question from a user);

selecting, using the server, a plurality of similar question candidates based on a first similarity analysis model determining a similarity to the user question [vector] (¶  [0026], The question profile also stores information on all other questions in the question set (labeled and unlabeled questions) that are "similar" to this question, where similarity implies that both questions are essentially asking for the same answer);
transmitting, using the server, the plurality of similar question candidates without answer information to the user terminal;
receivin, using the server, a selected question candidate from the plurality of similar question candidates from the user terminal, wherein the selected question candidate from the plurality of similar question candidates is selected based on a second similarity analysis model determining a similarity to the user question performed at the user terminal;
generating, using the server, an answer to the selected question candidate as the answer to the user question (¶ [0026], The question profile also stores information on all other questions in the question set that are "similar" to this question, where similarity implies that both questions are essentially asking for the same answer); and
transmitting, using the server, the answer to the user question to the user terminal (Fig. 5, response being displayed).
While Devarakonda discloses question and vector, Devarakonda does not explicitly disclose a question vector; however, in the same field of endeavor, Chaubal discloses a user question vector (¶ [0012], vector representation of the input question comprises a vector representation of one or more features of the input question identified by a natural language processing of the input question. Thus, the features may be represented in such a way that these features may be compared to elements of structured content to determine similarities using vector operations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chaubal into Devarakonda to allow comparison of structured content similarities using vector operations.
Regarding claim 2, Devarakonda in view of Chaubal discloses the search method of claim 1, wherein questions and question vectors for the questions are stored in association with each other in a database of the server (4 [0052], similar question group or cluster, e.g., the values of features may be used to generate a feature vector and the feature vectors may be compared).

Regarding claim 3, Devarakonda in view of Chaubal discloses the search method of claim 2, wherein the selecting of the plurality of similar question candidates based on the similarity to the user question vector includes: selecting questions associated with question vectors whose similarities to the user question vector are higher than a preset reference and which are stored in the database of the server as the plurality of similar question candidates (¶ [0052], utilize a similarity scoring algorithm that scores the similarities of features of questions profiles and compares these similarity scores to a threshold, with questions having a high enough similarity score (e.g., equal to or above the threshold) being combined into a similar question group or cluster).

Regarding claim 4, Devarakonda in view of Chaubal discloses the search method of claim 1, wherein  the selecting of the plurality of similar question candidates based on the similarity to the user question vector includes: selecting the similar question candidates based on the first similarity analysis model, wherein the first similarity analysis model analyzes a distance in a Euclidean space between the user question vector (¶  [0052], the cluster that include the answer of the selected QA pairs for the first unanswered question); and determining an answer to the similar question as the answer to the user question (¶ [0052]).

Regarding claim 5, Devarakonda in view of Chaubal discloses the search method of claim 4, wherein the first similarity analysis model and the second similarity analysis model are different analysis models (¶  [0052], similar question group or cluster, e.g., the values of features may be used to generate a feature vector and the feature vectors may be compared).

Regarding claim 6, Devarakonda in view of Chaubal discloses the search method of claim 4, wherein the second similarity analysis model is a neural network model learned using first learning data and second learning data, the first learning data is composed of a first pair of questions and a label indicating that the first pair of questions are similar to each other, and the second learning data is composed of a second pair of questions and a label indicating that the second pair of questions are dissimilar to each other (4 [0052], if a first QA pair has question Q1 and answer A1, and a second question Q2 in the same cluster also has a second QA pair with question Q2 and answer A1, the confidence score of that second QA pair may be increased by a weighting factor).

Regarding claim 7, Devarakonda in view of Chaubal discloses the search method of claim 1, wherein the selecting of the plurality of similar question candidates based on the similarity to the user question vector includes: determining similarity ranking of candidates questions belonging to the similar question candidates based on a similarity analysis result to the user question vector (¶ [0080], identifies candidate answers that surface as being significantly stronger than others and thus, generates a final answer, or ranked set of answers, for the input question; and Chaubal: ¶ [0012]); and selecting a predetermined number of candidate questions as the plurality similarity questions according to the similarity ranking (¶ [0080]).

Regarding claim 8, Devarakonda in view of Chaubal discloses the search method of claim 7, wherein the selected question candidate from the plurality of similar question candidates is selected based in part on the ranking of the plurality of similar question candidates (¶ [0083], The most probable answers are output as a ranked listing of candidate answers ranked according to their relative scores or confidence measures calculated during evaluation of the candidate answers).

Regarding claim 11, Devarakonda in view of Chaubal discloses the search method of claim 1, wherein the user question vector for the user question is generated at the user terminal (Chaubal, ¶ [0012]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUANKHANH D PHAN whose telephone number is (571)270-3047.  The examiner can normally be reached on Mon-Fri, 10:00am-18:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.
/TUANKHANH D PHAN/Examiner, Art Unit 2154